Case 8:21-cv-00338-CJC-ADS Document 39 Filed 07/09/21 Page 1 of 3 Page ID #:333



   1 BENJAMIN SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice)
   7 kathleen.massey@dechert.com
   8 MARK CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendant
  13
                         UNITED STATES DISTRICT COURT
  14
                        CENTRAL DISTRICT OF CALIFORNIA
  15                            SOUTHERN DIVISION
  16 JANE DOE on behalf of herself and all      CASE NO. 8:21-CV-00338-CJC-ADS
  17 other similarly situated,
                                                Judicial Officer: Cormac J. Carney
  18             Plaintiffs,                    Courtroom:        9B
  19                                            NOTICE OF MOTION AND
            v.
                                                MOTION BY DEFENDANTS FOR
  20                                            A PARTIAL STAY OF
     MINDGEEK USA INCORPORATED,                 DISCOVERY PENDING
  21 MINDGEEK S.A.R.L., MG                      RESOLUTION OF DISPOSITIVE
                                                MOTION UNDER FED. R. CIV. P.
  22 FREESITES, LTD (D/B/A                      12(b)(6)
     PORNHUB), MG FREESITES II, LTD,
  23 MG CONTENT RT LIMITED, AND
                                                Hearing Date: August 9, 2021
  24 9219- 1568 QUEBEC, INC. (D/B/A
     MINDGEEK),                                 Time: 1:30 p.m.
  25                                            COURTROOM: 9B
  26            Defendants.
  27
  28
                                                                  CASE NO. 8:21-CV-00338
                      NOTICE OF MOTION FOR PARTIAL STAY OF DISCOVERY
Case 8:21-cv-00338-CJC-ADS Document 39 Filed 07/09/21 Page 2 of 3 Page ID #:334



   1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE THAT, on August 9, 2021, at 1:30 p.m., or as
   3 soon thereafter as the matter may be heard, in Courtroom 9B of the above-entitled
   4 Court, located at 411 West 4th Street, Santa Ana, California, 92701-4516,
   5 Defendants will and hereby do move the Court for an order for a partial stay of
   6 discovery in this case, suspending Defendants’ obligation to respond to the already
   7 served discovery requests and the service of all further discover requests pending the
   8 Court’s ruling on Defendants’ Motion to Dismiss filed under Fed. R. Civ. P. 12(b)
   9 (ECF # 34) or Defendants’ likely motion to dismiss the amended complaint Plaintiff
  10 has indicated she intends to file. This Motion is based upon this Notice of Motion
  11 and Motion, the attached Memorandum of Points and Authorities, Kathleen N.
  12 Massey’s Declaration, the pleadings and papers on file in this action, any argument
  13 in connection with the Motion, and such further evidence or arguments as the Court
  14 may consider. This motion is made following the conference of counsel pursuant to
  15 L.R. 7-3, which took place on July 1, 2021. During that telephone conference,
  16 Defendants discussed with Plaintiff’s counsel its intention to file this motion and
  17 stated its grounds for doing so. Defendants understand from the conference that
  18 Plaintiff will oppose this motion.
  19
  20 Dated: July 9, 2021                        /s/ Benjamin M. Sadun
  21                                         BENJAMIN M. SADUN (287533)
                                             benjamin.sadun@dechert.com
  22                                         DECHERT LLP
  23                                         US Bank Tower
                                             633 West 5th Street, Suite 4900
  24                                         Los Angeles, CA 90071-2013
  25                                         Phone: (213) 808-5721; Fax: (213) 808-5760

  26
  27
  28
                                              2                     CASE NO. 8:21-CV-00338
                        NOTICE OF MOTION FOR PARTIAL STAY OF DISCOVERY
Case 8:21-cv-00338-CJC-ADS Document 39 Filed 07/09/21 Page 3 of 3 Page ID #:335



   1                                      KATHLEEN N. MASSEY (pro hac vice)
   2                                      Kathleen.massey@dechert.com
                                          MARK CHEFFO (pro hac vice forthcoming)
   3                                      mark.cheffo@dechert.com
   4                                      DECHERT LLP
                                          Three Bryant Park,
   5                                      1095 Avenue of the Americas
   6                                      New York, NY 10036
                                          Phone: (212) 698-3500; Fax: (212) 698 3599
   7
   8                                      Attorneys for Defendants

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            3                     CASE NO. 8:21-CV-00338
                      NOTICE OF MOTION FOR PARTIAL STAY OF DISCOVERY
